DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaami (US 2015/0265149) in view of Jackson et al. (US 2007/0121071).
Regarding claim 1, Tanaami discloses, an ophthalmologic apparatus that inspects a subject eye of a subject (Figs. 1-12), comprising: 
an optometry device (106) that inspects the subject eye (Para. 0032); 
a base (100) that supports the optometry device; 
a face supporter (112) that holds the subject eye at an optometry position by supporting a face of the subject; and 
a changing device (102, 107, 113, 125) that relatively changes a positional relationship between the optometry position and the base in a working distance direction of the optometry device (Para. 0034-0036); and 
wherein the changing device relatively moves the base in the working distance direction to change the positional relationship (Para. 0034-0036).
Tanaami does not explicitly disclose the changing device relatively moves the face supporter in the working distance direction to change the positional relationship.
Jackson teaches, from the same field of endeavor that in an ophthalmologic apparatus (Fig. 5A-B) that it would have been desirable to make the changing device relatively moves the face supporter (52 and 54a) in the working distance direction to change the positional relationship (Para. 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the changing device relatively moves the face supporter in the working distance direction to change the positional relationship as taught by the ophthalmologic apparatus of Jackson in the ophthalmologic apparatus of Tanaami since Jackson teaches it is known to include this feature in an ophthalmologic apparatus for the purpose of providing an accurate, low-cost, simple, effective and reliable ophthalmologic apparatus.
Regarding claim 3, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the changing device moves the face supporter with respect to the base (Para. 0034-0036 and 113).
Regarding claim 4, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the changing device moves the base with respect to the face supporter (Para. 0034-0036 and see 102, 107, 125).
Regarding claim 5, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the face supporter is a forehead pad or a chin rest (113).
Regarding claim 6, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, a controller (80) configured to notify an inspector that the optometry should change by the changing device (Para. 0050-0060 and see Fig. 7).
Regarding claim 7, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the changing device includes a driver, and drives the driver to relatively move the base and the face supporter (103, 104, 113, 117, 120).
Regarding claim 8, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, a change detector that detects whether or not the optometry position is changed by the changing device (Para. 0050-0060 and see Fig. 7); and a controller configured to notify an inspector that the optometry position should be changed by the changing device or to control the driver based on a result of detection by the change detector (Para. 0050-0060 and see Fig. 7).
Regarding claim 11, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the changing device includes a movement locking device that locks the relative movement of the base and the face supporter to change the optometry position to a predetermined position corresponding to an optical adapter mounted on the optometry device (Para. 0050-0060).
Regarding claim 12, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the changing device changes the optometry position by a distance corresponding to an optical adapter mounted on the optometry device (Para. 0050-0060).
Regarding claim 13, Tanaami in view of Jackson discloses and teaches as set forth above, and Tanaami further discloses, the charging device changes the optometry position by equal to or more than 100 mm (Para. 0050-0060).

Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaami (US 2015/0265149) in view of Jackson et al. (US 2007/0121071) as applied to claim 1 above, in view of Castro (WO 2017/048873).
Tanaami in view of Jackson remains as applied to claim 1 above.
Tanaami in view of Jackson does not disclose an adapter detector that detects whether or not an optical adapter mounted on the optometry device; and a controller configured to notify an inspector that the optometry position should be changed by the changing device or to control the driver based on a result of detection by the adapter detector.
Castro teaches, from the same field of endeavor that in an ophthalmologic apparatus (Figs. 39-44D) that it would have been desirable to include an adapter detector (1190) that detects whether or not an optical adapter (1132) mounted on the optometry device (Para. 0317); and a controller (see 500 of Fig. 12) configured to notify an inspector that the optometry position should be changed by the changing device or to control the driver based on a result of detection by the adapter detector (Para. 0110, 0173 and 0317).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adapter detector that detects whether or not an optical adapter mounted on the optometry device; and a controller configured to notify an inspector that the optometry position should be changed by the changing device or to control the driver based on a result of detection by the adapter detector as taught by the ophthalmologic apparatus of Castro in the combination of Tanaami in view of Jackson since Castro teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an ophthalmologic apparatus with improved efficiency and reduced costs.
Regarding claim 10, Tanaami, Jackson and Castro discloses and teaches as set forth above, and Castro further teaches, from the same field of endeavor that in an ophthalmologic apparatus (Figs. 39-44D) that it would have been desirable to make the adapter detector detects (1190) a type of the optical adapter (1132), and wherein the controller notifies the inspector that the optometry position should be changed by the changing device or controls the driver according to the type of the optical adapter (Para. 0110, 0173 and 0317).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Castro in the combination of Tanaami in view of Jackson since Castro teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an ophthalmologic apparatus with improved efficiency and reduced costs.
Regarding claim 14, Tanaami, Jackson and Castro discloses and teaches as set forth above, and Castro further teaches, from the same field of endeavor that in an ophthalmologic apparatus (Figs. 39-44D) that it would have been desirable to make the changing device includes a face support attachment (1132) that is attachable to the face supporter, and changes the positional relationship by mounting the face support attachment on the face supporter (Para. 0110, 0173 and 0317).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Castro in the combination of Tanaami in view of Jackson since Castro teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an ophthalmologic apparatus with improved efficiency and reduced costs.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaami (US 2015/0265149) in view of Jackson et al. (US 2007/0121071) as applied to claim 1 above, in view of Hanaki (WO 2017/002846).
Tanaami in view of Jackson remains as applied to claim 1 above.
Tanaami in view of Jackson does not disclose a rotator that horizontally rotates the face supporter with respect to the base, and the rotator includes a rotation driver, and drives the rotation driver to rotate the face supporter.
Hanaki teaches, from the same field of endeavor that in an ophthalmologic apparatus (Fig. 1) that it would have been desirable to include a rotator (6, 66, 67) that horizontally rotates the face supporter with respect to the base, and the rotator includes a rotation driver (6, 66, 67), and drives the rotation driver to rotate the face supporter (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotator that horizontally rotates the face supporter with respect to the base, and the rotator includes a rotation driver, and drives the rotation driver to rotate the face supporter as taught by the ophthalmologic apparatus of Hanaki in the combination of Tanaami in view of Jackson since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Regarding claim 17, Tanaami, Jackson and Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to include a rotation detector (70) that detects whether or not the face supporter is rotated by the rotator; and a controller (“PC” and “LM”) configured to notify an inspector that the optometry position should he changed by the changing, device or to control the rotation driver based on a result of detection by the rotation detector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the combination of Tanaami in view of Jackson since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Regarding claim 18, Tanaami, Jackson and Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to make the rotator includes a rotation locking device that locks the rotation of the face supporter when the face supporter is rotated to a predetermined angle corresponding to an optical adapter mounted on the optometry device (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the combination of Tanaami in view of Jackson since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Regarding claim 19, Tanaami, Jackson and Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to make the rotator rotates the face supporter in a range of 10.degree. to 60.degree. to left and right respectively from a normal imaging direction (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the combination of Tanaami in view of Jackson since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Regarding claim 20, Tanaami, Jackson and Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to make the rotator rotates a face support attachment that is attachable to the face supporter (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the ophthalmologic apparatus of Tanaami since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kohayakawa (US 6,309,068) Col. 2, lines 62-65, Beverly et al. (US 10,786,151) 24-26 of Fig. 15, and Kobayakawa (JPH 07194547) discloses an ophthalmologic apparatus that includes an optometry device, a base, a face supporter, and a changing device that relatively changes a positional relationship between the optometry position and the base in a working distance direction of the optometry device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/23/2022